Title: From John Adams to Abiel Holmes, 6 May 1807
From: Adams, John
To: Holmes, Abiel



Dear Sir
Quincy May 6th 1807—

I am under a great obligation to you for the two volumes of the your American Annals, and am ashamed that I have not acknowledged long ago the Receipt of the first of them
They are a work of great Labour, care and Industry, and the Execution of the plan appears to me to be as ingenious as it is judicious The Style is Elegant as well as clear and concise. With great satisfaction I observe that you every where refer to your Original Authorities, which is a Law that ought always to be observed in such compositions: for nothing can be more impertinent than for Writers of History, Annals or any other Compilations of Anecdotes anterior to their own times, especially of ancient transactions, to give us Dates, Acts and Events on their own Authority without furnishing the evidence on which their judgements and opinions are founded.
I hope Sir you will continue your exertions to furnish your fellow Citizens with the means of informing themselves in the History of their Country. But much remains to be done in that part, which relates to the Revolution. Permit me to ask why are all the Letters and original Papers of the late Governours Hancock & Adams suffered to lie in neglect and Oblivion, when such ostentatious displays are made of so many others of little comparative importance? It is too apparent to me, that there is a Secret and deliberate design, of which you, sir, have have probably no suspision, not only to deprive the Principal Actors of all their Merit, of their Labours, of their Hazards, Sufferings and Sacrifices, but to leave their Characters with Posterity under Uncertainty, Suspicion and even Odium. As you, I know, will not willingly connive at this design, I hope you will endeavour to defeat it. I am Sir, with great and sincere Esteem your obliged Friend & humble / Servant

J. A.